Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-12, in the reply filed on February 26, 2021 is acknowledged.  Claims 16-25 are withdrawn from further consideration as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
Claim Objections
Claims 3are objected to because of the following informalities:  both claims have claim .  
With respect to claim 3, the claim recites “a hold down ring surrounding the die and slidable thereon against a restoring force to contact a container base ahead of the die,” which would be clearer if written as “a hold down ring to contact a container base ahead of the die, said hold down ring surrounding the die and slidable thereon against a restoring force.”  
With respect to claim 10, the claim recites “wherein the die is deflectable upon impact of the container base against the die or against a component coupled to the die, perpendicular to said axial direction against a restoring force,” and this would be clearer if written as “wherein the die is deflectable perpendicular to said axial direction against a restoring force upon impact of the container base against the die or against a component coupled to the die.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in claim 1 the phrase “a resilient support for holding the die in a resting position… and providing a restoring force to return the die to the resting position” has been interpreted under 112(f) as a means plus function limitation with the corresponding structure in the disclosure and functional equivalents.  This phrase invokes 112(f) because it recites a generic placeholder, i.e., “a resilient support,” and a function, i.e., “for holding the die” and “providing a restoring force,” without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a resilient support for holding the die in a resting position substantially along said axis,” which renders the claim indefinite because it is not clear what is “substantially along said axis,” i.e., any portion of the die intersects the axis or a central axis of the die aligns with the axis of the punch.  This phrase is also indefinite because it is not clear what is “substantially” along the axis, i.e., exactly on the axis or merely close to it.  For the purposes of examination, this phrase is interpreted as requiring that any portion of the die intersects the axis in the resting position.  Claims 2-9 depend directly or indirectly from claim 1, and none of these claims clarify the indefinite language. 
Regarding claims 2, the claim recites the die is deflectable “by more than 100 µm and preferably by more than 500 µm.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claim 2 recites both a broad range, i.e., more than 100 µm, and a narrow range, i.e., more than 500 µm.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This claim is also indefinite because the term “preferably” makes it unclear if the limitations following it are optional.  For the purposes of examination, this phrase is interpreted as “by more than 100 µm.”
Regarding claim 7, the claim recites “the eddy sensor(s)” which renders the claim indefinite because it is not clear if this covers all of the eddy sensors or only one.  For the purposes of examination, 
Regarding claim 8, the claim recites “four eddy current sensors in a substantially equiangular arrangement,” which renders the claim indefinite because it is not clear what is “substantially equiangular arrangement with respect to the axis,” i.e., exactly at the same angle relative to the axis or each is at an angle close to the others with respect to the axis.  For the purposes of examination, this phrase is interpreted as the angles are the same with respect to the axis.
Regarding claim 10, the phrase “the container base” is indefinite because it lacks antecedent basis.  For the purposes of examination, this phrase is interpreted as “a base of said container,” and it is recommended the claim be amended to recite the same.  Claims 11 and 12 depend from claim 10 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0207706 A1 to Pride Engineering.
Regarding claim 1, Pride teaches an apparatus for forming a base profile on a metal container carried on a punch 45 moving along an axis (Abtract, Figs. 1 and 3), the apparatus comprising 
a die 5 for forming the base profile on the container (Paras. [0015], [0016] and [0038]; Figs. 1 and 3) and 
a resilient support 8, 15 for holding the die 5 in a resting position substantially along said axis (Figs. 1 and 3; Paras. [0014]-[0016]; spring 8 biases the die 5 in an radial direction while spring 15 biases the die 5 in the direction the punch travels to keep the die 5 in position) whilst allowing the die 5 to be deflectable perpendicular to said axis and providing a restoring force to return the die to the resting position (Figs. 1 and 3; Paras. [0014]-[0016]; the springs 8, 15 allow “the floating die set 4 & 5 is designed to float around the center axis to match the position of the punch 45 as it engages the bottom former die set 4 & 5” while biasing the die 5 to a rest position).
Regarding claim 3, Pride teaches an apparatus according to claim 1 (Figs. 1 and 3), further comprising a hold down ring 4 surrounding the die 5 (Figs. 1 and 3; Paras. [0014]-[0016]) and slidable thereon against a restoring force to contact a container base ahead of the die (Figs. 1 and 3; Paras. [0034], [0036], and [0038]; a restoring force is provided via air pressure controlled by the inlet 18 and “as the clamp ring 4 travels into the bottom former the dome die 5 presses the dome shape into the bottom of the can utilizing the can-forming punch to support the shape," i.e., the ring 4 is slidable relative to the dome die 5”),
the hold down ring being deflectable perpendicular to said axis in conjunction with the die (Paras. [0014]-[0016]; “the floating die set 4 & 5 is designed to float around the center axis to match the position of the punch 45 as it engages the bottom former die set 4 & 5”).
Regarding claim 4, Pride teaches an apparatus according to claim 1, further comprising one or more sensors 38 for measuring deflection of the die 5 perpendicular to said axis (Paras. [0019] and 
Regarding claim 5, Pride teaches an apparatus according to claim 3, further comprising one or more sensors 38 for measuring deflection of the hold down ring 4 perpendicular to said axis (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors 38 remain functional and continue to sense die set 4&5 position changes applied to them from the punch 45”).
Regarding claim 9, Pride teaches a can bodymaker comprising the apparatus of claim 1 (Figs. 1 and 3 show the apparatus of claim 1 in a can bodymaker including a punch 45).
Regarding claim 10, Pride teaches a method for forming a base profile on a metal container (Abstract; Figs. 1 and 3) and comprising 
locating a container on a punch 45 (Figs. 1 and 3; Para. [0034]; “the punch 45, with can material wrapped around it, strikes the clamp ring 4 first”), 
using the punch 45 to drive the container base, in an axial direction, against a die 5 defining said base profile (Figs. 1 and 3; Para. [0038]; “as the clamp ring 4 travels into the bottom former, the dome die 5 presses the dome shape into the bottom of the can utilizing the can-forming punch 45 to support the shape”), 
wherein the die 5 is deflectable upon impact of the container base against the die 5 or against a component coupled to the die 5, perpendicular to said axial direction against a restoring force (Paras. [0014]-[0016]; the springs 8, 15 allow the die 5 to float to match the position of the punch 45).
Regarding claim 11, Pride teaches a method according to claim 10, wherein said component is a hold down ring 4 (Figs. 1 and 3; Paras. [0014]-[0016]).
Regarding claim 12, Pride teaches a method according to claim 11, further comprising measuring the deflection of the die perpendicular to said axial direction by the punch (Paras. [0019] and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pride.
Regarding claim 2, Pride teaches the apparatus of according to claim 1.
However, Pride fails to explicitly teach wherein the die is deflectable perpendicular to said axis by more than 100 µm and preferably by more than 500 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pride to have a die deflectable by more than 100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pride in view of U.S. Pat. No. 4,578,981 to Nishikawa.
Regarding claim 6, Pride teaches an apparatus according to claim 4. 
However, Pride fails to explicitly teach wherein the one or more sensors are eddy current sensors.
Nishikawa teaches an apparatus for monitoring the deflection of components in metal forming operations where a punch 4 strikes a die 5a (Abstract; Col. 6, Lns. 34-63) wherein the one or more sensors are eddy current sensors 26a-d (Fig. 11; Col. 6, Lns. 43-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensors of Nishikawa for the sensors of Pride as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of measuring the deflection and position of the die, clamp ring and punch of the forming device.
Regarding claim 7, modified Pride teaches an apparatus according to claim 6, further comprising a housing 4 surrounding the die 5 and deflectable in conjunction with the die 5 perpendicular to said axis (Figs. 1 and 3; Paras. [0014]-[0016]), the eddy current sensor(s) being configured to measure deflection of the housing perpendicular to said axis (Paras. [0019] and [0025]; Figs. 1 and 3; “strain sensors 38 remain functional and continue to sense die set 4&5 position changes applied to them from the punch 45,” and it is noted that modified Pride includes eddy sensors replacing the strain sensors).
Regarding claim 8, modified Pride teaches an apparatus according to claim 7 (Figs. 1 and 3).
However, modified Pride fails to explicitly teach wherein the eddy current sensors comprise four eddy current sensors in a substantially equiangular arrangement with respect to the axis.
Nishikawa teaches an apparatus for monitoring the deflection of components in metal forming operations where a punch 4 strikes a die 5a (Abstract; Col. 6, Lns. 34-63) wherein the eddy current 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Pride to include four eddy sensors in an equiangular arrangement as taught by Nishikawa so that the positional changes of the component in any direction may be measured with a high degree of accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 3,771,345 to Paramonoff which teaches an apparatus 20 (Fig. 8, Abstract) for forming a base profile on a metal container 50 (Fig. 8; Col. 6, Lns. 26-39) carried on a punch 28 (Fig. 8; Col. 6, Lns. 4-39) moving along an axis and a die 48 (Fig. 8; Col. 10, Lns. 7-19) for forming the base profile on the container and deflectable in a direction perpendicular to the axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725